Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 07/25/2022, claims 2, 4, and 5 have been cancelled.  Claims 6, 8, 12, 19-25, 27, 29-32, 34-39, 41, and 43-71 had been cancelled previously.  Claims 1, 3, 7, 9-11, 13-18, 26, 28, 33, 40, and 42 are pending.  Claims 15, 28, 33, and 42 stand withdrawn without traverse.  

1, 3, 7, 9-11, 13, 14, 16-18, 26, and 40 are under current examination. 
All rejections and objections not reiterated have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 9, 10, 13, 14, 16-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cauwenbergh (WO 2016/037071; publication date 03/10/2016) in view of Becker et al. (US 7,098,190; issue date: 08/29/2006) and further in view of von Borstel et al. (6,403,565; issue date: 06/11/2002).  

The claims are being examined in view of the following species elections:
Species (a) therapeutic oligonucleotide is SEQ IDs 696 (sense strand) and SEQ ID 735 (antisense strand); and 
Species (b) target of the therapeutic oligonucleotide is TYR. 

Cauwenbergh discloses sd-rxRNA (page 4) for delivery to the skin (abstract, page 101).  Cauwenbergh teaches the elected species of therapeutic oligonucleotide SEQ ID Nos 119 and 258-261: GAAUGGAACAAUA and SEQ ID Nos 160, 297, 298, and 301: UAUUGUUCCAUUCAUAUAG (pages 121, 123, 131, and 133). These sequences target the elected species TYR, as indicated in the leftmost columns of the tables.  
Cauwenbergh discloses that the sd-rxRNA constructs are formulated for topical delivery to the skin (claim 11, page 3) and the preparation for topical administration may be in the form of a gel and specifically, specialized formulations that can increase circulation half-life of drugs such as hydrogels (page 98).  Cauwenbergh discloses further that the composition may contain penetration enhancers to increase the extent to which the sd-rxRNA molecules enter the skin tissue (page 101) but does not disclose that the gel formulations for topical delivery of the oligonucleotides to the skin contain urea or lactic acid.  
Becker, in the analogous art of formulations for delivery of polynucleotides (abstract), discloses that urea is a penetration agent (col 3, lines 9-10).  
von Borstel discloses that lactic acid is a penetration compound (col 7, lines 51-56).  
It would have been prima facie obvious to use urea and lactic acid as the penetration enhancers in Cauwenbergh’s formulation for topical delivery to the skin because one having ordinary skill in the art would have recognized these substances as serving the same purpose as the penetration enhancers disclosed by Cauwenbergh.  Please refer to MPEP 2144.06. 
With regard to claims 3 and 9, Becker discloses that hydrogels for polynucleotide delivery may contain methylcellulose (col 8, lines 8-9). 
With regard to claims 1 and 7, the examiner considers arriving at a working concentration for any penetration enhancer to augment penetration, its known effect, to be a matter of routine optimization for one having ordinary skill in the art, i.e. an individual with an advanced degree in biomedicine and/or formulations science.  For this reason, the examiner does not find the limitations of instant claims 4 and 5 on the amount of the penetration enhancer urea and the penetration enhancer lactic acid to patetably define over the cited prior art.  Please refer to MPEP 2144.05.  
Analogously, with regard to claim 9, the examiner considers arriving at a working concentration for any thickening agent/gel forming agent to create a gel of any desired viscosity, its known effect, to be a matter of routine optimization for one having ordinary skill in the art.  
With regard to claim 13, any hydrogel (as taught by Cauwenbergh) would contain water.  
With regard to claims 14 and 16-18, as noted above the oligonucleotides disclosed by Cauwenbergh are sd-rxRNA targeting TYR, have at least 12 nucleotides, and have the same sequence as instant SEQ ID Nos 696 and 735.  
With regard to claim 26, the examiner considers arriving at a working concentration for any therapeutic oligonucleotide to exert its therapeutic effect on its biological target to be a matter of routine optimization for one having ordinary skill in the art.  This will depend upon factors such as efficacy of the particular oligonucleotide sequence, efficiency of delivery, and mitigating unwanted side effects; however, testing several concentrations of therapeutic oligonucleotide to determine efficacy and dose limiting toxicity would be merely a matter of routine for one having ordinary skill in the art.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cauwenbergh (WO 2016/037071; publication date 03/10/2016) in view of Becker et al. (US 7,098,190; issue date: 08/29/2006) and further in view of von Borstel et al. (6,403,565; issue date: 06/11/2002) as applied to claims 1, 3, 7, 9, 10, 13, 14, 16-18, and 26 above, and further in view of  McAnalley (US 4,735,935; issue date: 04/05/1988) in view of Arnold Jr. et al. (US 5,837,856; issue date: 11/17/1998).

The relevant disclosures of Cauwenbergh, Becker, and von Borstel are set forth above.  None of these disclose the pH required by instant claim 11. 
McAnalley discloses that it is beneficial for topical products to have pH that matches the natural acid mantle of the skin (pH from about 4 to about 6; col 8, lines 19-22).
Arnold discloses that oligomers having 2’-O-alkyl nucleosidyl units advantageously exhibit enhanced stability at low (acid) pH and thus may be particularly suited for formulation in preparations for topical administration since the skin has an acid mantle (col 15, lines 62-65). 
It would have been prima facie obvious for one having ordinary skill in the art to formulate the oligonucleotides disclosed by Cauwenbergh at an acidic pH.  One having ordinary skill in the art would have been motivated to do so in order to provide a composition suitable for application to the skin and in order to stabilize the oligonucleotide.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adjusting the pH with suitable buffers, such as lactic acid.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cauwenbergh (WO 2016/037071; publication date 03/10/2016) in view of Becker et al. (US 7,098,190; issue date: 08/29/2006) and further in view of von Borstel et al. (6,403,565; issue date: 06/11/2002) as applied to claims 1, 3, 7, 9, 10, 13, 14, 16-18, and 26 above, and further in view of  Ahern (The Scientist; publication year: 1995).

The relevant disclosures of Cauwenbergh, Becker, and von Borstel are set forth above.  None of these disclose the kit required by instant claim 40. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to organize the elements of the invention of Cauwenbergh/Becker/von Borstel into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors. Further, Ahern (1995) taught that kits offer scientists a good return on their investment, and allow scientists to better manage their time.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.

On page 7, Applicant argues that Becker mentions urea only once as an alternative and provides no guidance on the amount of urea in the formulation.  Applicant characterizes Becker’s focus as the topical administration f antisense oligodeoxynucleotides with pluronic F-127 gel and improvement of delivery with DMSO.  Applicant argues that one of ordinary skill in the art would have been motivated to use pluronic F-127 with DMSO to administer antisense oligonucleotides.
MPEP 2123(I) states that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Also a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  In the instant case, Becker was relied upon to establish that urea was known to function as a transdermal penetration agent in hydrogels for delivery of nucleic acid therapeutics.  That Becker’s examples have different constituents fails to negate the fact that one having ordinary skill in the art would have known urea to function as a penetration enhancing agent for transdermal delivery of oligonucleotides as of the effective filing date of the instant invention.  
With regard to the amount of urea required to achieve the transdermal delivery, it would simply have been a matter of routine for one of ordinary skill in the art to test several formulations having different amounts of urea present to determine the amount of urea that provides the known effect of enhancing oligonucleotide penetration into the skin.  One would have expected the optimal amount to vary depending upon the identity of other ingredients in the formulation, e.g. whether additional penetration enhancers are present, or factors such as the size and charge of the nucleotide to be delivered.  However, the examiner maintains the opinion set forth in the rejection that this type of testing to determine a desirable concentration of any substance to achieve a known effect is conventional and easily accomplished by one of ordinary skill.  Simply optimizing the amount of the known transdermal penetration enhancer, urea, required to achieve a desired degree of transdermal penetration is not considered inventive within the meaning of 35 USC 103, absent evidence of criticality of the claimed range to achieve an unexpected result.

On page 7, Applicant argues that von Borstel is directed to topical application of individual deoxyribonucleotides to aid DNA repair and does not disclose the claimed invention. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 7, Applicant argues that lactic acid is described as one of 11 agents that improve the penetration of deoxyribonucleotides and related compounds through the outer layers of the skin. 
The examiner agrees with Applicant’s characterization of von Borstel as disclosing that lactic acid acts as a permeation enhancer for transdermal delivery of nucleic acids.

On pages 7-8, Applicant argues that von Borstel teaches that lactic acid is an alpha-hydroxy acid that can affect the ability of the skin to reduce penetration of ultraviolet light, i.e. that AHAs such as lactic acid are damaging to the skin.  
Applicant appears to be arguing that von Borstel teaches away from using lactic acid because AHAs are damaging to the skin.  The examiner respectfully disagrees with this characterization of von Borstel.  von Borstel does disclose that AHAs such as lactic acid may be damaging.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In the instant case, von Borstel proposes a solution to this very problem, which is to combine compositions that contain lactic acid or other AHAs with compositions that protect the skin from UV damage, either in a single composition or in compositions that are applied separately.  Moreover, one having ordinary skill, being aware that lactic acid could cause photosensitivity, would simply instruct a patient to avoid extensive exposure to sunlight while undergoing treatment with the sd-rxRNA formulation of Cauwenbergh/Becker/von Borstel, containing lactic acid.  The examiner notes that Cauwenbergh’s composition is intended to treat aging and skin disorders.  Patients would have been willing to tolerate the small inconvenience of avoiding sun exposure in order to achieve the goal of treatment.  AHA’s had been widely used in the cosmetics industry for years as of the effective filing date of the instant invention.  Most medication is associated with some unwanted side effects.  People are generally willing to tolerate the side effects in order to achieve the desired treatment effect, especially for AHAs which have been used clinically for decades in topical products to treat aging.  

On page 8, Applicant argues that one would not have arrived at the claimed invention because the cited references alone or in combination do not disclose or suggest a composition comprising one or more therapeutic oligonucleotides; urea, present in an amount between about 5% and about 40% w/w/; lactic acid; and a thickening agent.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 8, Applicant argues that there would have been no motivation to modify the cited references, pointing out which claim limitations each of the cited references does not teach and arguing that Becker does not provide motivation to add urea, and von Borstel does not provide motivation to add lactic acid. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to add the known penetration enhancers urea and lactic acid to Cauwenbergh’s composition because Cauwenbergh teaches a composition comprising penetration enhancers.  See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  

On pages 8-9, Applicant argues that the examiner has used impermissible hindsight to reconstruct the claims.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617